DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over the phone on 06/09/2022 from Cameron Beddard, Reg. No. 46,545

3.
Examiner’s Amendments:

1.	(Currently Amended)  A confidential information processing system that performs data processing on encrypted data of data including confidential information provided to a confidential information processing server from a data holder terminal which owns the data, wherein
the confidential information processing server comprises:
a processing request execution unit that receives a processing request for the encrypted data including an extraction request and a data processing request;
a confidential extraction processing unit that instructs execution of confidential extraction for extracting data that matches with a predetermined condition while the encrypted data is kept encrypted;
a trusted part processing unit that decrypts and processes the encrypted data using an encryption key that can be used only in a safe trusted part in a trusted execution environment (TEE); and
an encrypted data holding unit that stores the encrypted data encrypted with a confidentially extractable cipher with which the confidential extraction can be executed, and
when the processing request execution unit receives the processing request,
the trusted part processing unit generates a confidential extraction query for performing extraction of data that matches with a condition of a processing target in the processing request by the confidential extraction based on the processing request and the encryption key,
the confidential extraction processing unit extracts encrypted data of the processing target while the data is kept encrypted from the encrypted data holding unit by instructing execution of the generated confidential extraction query,
the trusted part processing unit decrypts encrypted data of the processing target extracted by the confidential extraction processing unit with the encryption key, and executes data processing requested by the processing request, and
the processing request execution unit returns an execution result of the data processing to a transmission source of the processing request,
wherein the confidentially extractable cipher includes a searchable cipher that enables match determination while the data is kept encrypted,
wherein the processing request execution unit divides encrypted data of the processing target extracted by the confidential extraction processing unit into divided data that does not exceed a data amount that can be handled in the trusted part, and transmits the divided data to the trusted part processing unit, and
wherein the trusted part processing unit decrypts each piece of the divided data with the encryption key, executes data processing requested by the processing request, and puts together execution results to obtain an execution result of the data processing.

2. 	(Canceled).

3. 	(Canceled).

4. 	(Previously Presented)  The confidential information processing system according to claim 1, wherein 
the confidentially extractable cipher includes an order comparable encryption that enables large and small comparison determination while data is kept encrypted.

5. 	(Previously Presented)  The confidential information processing system according to claim 1, wherein
the data holder terminal encrypts a data key used for encryption of the encrypted data by using a public key provided by the trusted part processing unit and registers the encrypted data in the confidential information processing server, and
when the encrypted data is registered in the confidential information processing server from the data holder terminal, the trusted part processing unit decrypts using the decrypted registration processing key the encrypted data by using the registered data key that is encrypted with the public key, and then encrypts the data by using the encryption key that can be used only in the trusted part to the confidentially extractable cipher and stores the data in the encrypted data holding unit.

6. 	(Original)  The confidential information processing system according to claim 1, further comprising a user terminal that transmits the processing request to the confidential information processing server, wherein
the user terminal encrypts a processing key used for encryption of the processing request by using a public key provided by the trusted part processing unit and registers the processing key in the confidential information processing server, and encrypts the processing request by using the processing key and transmits the processing request to the processing request execution unit.

7. 	(Previously Presented)  The confidential information processing system according to claim 6, wherein
the trusted part processing unit decrypts using the decrypted registration processing key the encrypted processing request received by the processing request execution unit from the user terminal by using the registered processing key that is encrypted with the public key, and then encrypts the processing request to the confidentially extractable cipher by using the encryption key that can be used only in the trusted part, so as to generate the confidential extraction query.

8. 	(Original)  The confidential information processing system according to claim 1, wherein
data processing required by the processing request is single regression analysis.

9. 	(Original)  The confidential information processing system according to claim 1, wherein
the confidential extraction query includes a SQL statement and a confidential extraction determination function for determining a condition of the encrypted data while the data is kept encrypted.

10. 	(Currently Amended)  A confidential information processing method that performs data processing on encrypted data of data including confidential information provided to a confidential information processing server from a data holder terminal which owns the data,
the confidential information processing server including:
a processing request execution unit that receives a processing request for the encrypted data;
a confidential extraction processing unit that instructs execution of confidential extraction for extracting data that matches with a predetermined condition while the encrypted data is kept encrypted;
a trusted part processing unit that decrypts and processes the encrypted data using an encryption key that can be used only in a safe trusted part in a trusted execution environment (TEE); and
an encrypted data holding unit that stores the encrypted data encrypted with a confidentially extractable cipher with which the confidential extraction can be executed,
the confidential information processing method comprising:
a processing request receiving step in which the processing request execution unit receives the processing request;
a confidential extraction query generating step in which the trusted part processing unit generates a confidential extraction query for performing extraction of data that matches with a condition of a processing target in the processing request by the confidential extraction based on the processing request and the encryption key received in the processing request receiving step;
a confidential data extracting step in which the confidential extraction processing unit extracts encrypted data of the processing target while the data is kept encrypted from the encrypted data holding unit by instructing execution of the confidential extraction query generated in the confidential extraction query generating step;
a trusted part internal data processing step in which the trusted part processing unit decrypts encrypted data of the processing target extracted in the confidential data extracting step with the encryption key, and executes data processing requested by the processing request; and
a processing request responding step in which the processing request execution unit returns an execution result of the trusted part internal data processing step to a transmission source of the processing request; 
wherein the confidentially extractable cipher includes a searchable cipher that enables match determination while the data is kept encrypted;
wherein the processing request execution unit divides encrypted data of the processing target extracted by the confidential extraction processing unit into divided data that does not exceed a data amount that can be handled in the trusted part, and transmits the divided data to the trusted part processing unit; and
wherein the trusted part processing unit decrypts each piece of the divided data with the encryption key, executes data processing requested by the processing request, and puts together execution results to obtain an execution result of the data processing.


4.
Allowable Subject Matter
Claims 1, 10 are amended, claims 2-3 are cancelled, and claims 1, and 4-10 are allowed. The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of the above amendments.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494